     Case: 4:21-cv-00062-DMB-DAS Doc #: 22 Filed: 09/13/21 1 of 3 PageID #: 180




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

REGINA JOHNSON, ON BEHALF OF HERSELF
INDIVIDUALLY AND ON BEHALF OF ALL
SIMILARLY SITUATED PERSONS
                                                                                  PLAINTIFF

V.                                          CIVIL ACTION NO. 4:21-cv-00062-DMB-JMV

UNIVERSITY OF MISSISSIPPI AND
CLAY JONES, Individually and in His
Capacity as Director of Human Resources
                                                                                DEFENDANTS

                      PLAINTIFF’S RESPONSE IN OPPOSITION
                    TO DEFENDANTS UNIVERSITY OF MISSISSIPPI
                      AND CLAY JONES MOTION TO DISMISS

       COMES NOW plaintiff, by and through counsel of record, pursuant to L.U. Civ. R.

7(b)(4) and files this her response in opposition to defendants University of Mississippi and

Clay Jones motion to dismiss and states:

       1. Under the single-filing or piggybacking rule, parties who have not filed charges with

the Equal Employment Opportunity Commission (EEOC) may join as co-plaintiffs or as class

members in a civil action with plaintiffs who have filed EEOC charges.

       2. Plaintiff concedes that her EEOC charge of discrimination did not check the box for

“sex” and her sex discrimination claim should be dismissed.

       3. Plaintiff’s Class Action Complaint plausibly alleges intentional discrimination based

on race, age and retaliation under Title VII of the Civil Rights Act of 1964 and the Age

Discrimination in Employment Act (ADEA) and 42 U.S.C. Section 1983.

       4. The University of Mississippi’s Eleventh Amendment Immunity is avoided by the Ex
    Case: 4:21-cv-00062-DMB-DAS Doc #: 22 Filed: 09/13/21 2 of 3 PageID #: 181




Parte Young Exception for an ongoing violation of federal law properly characterized as

prospective.

       5. Plaintiff concedes the Fifth Circuit has held that 42 U.S.C Section 1981 does not

give rise to an independent cause of action against a state actor.

       6. Plaintiff concedes that her complaint fails to state a federal claim against Clay Jones

in his individual capacity under Title VII or the ADEA and that he should be dismissed.

       SO RESPONDED, this the 13th day of September, 2021.

                                                    Respectfully Submitted,
                                                    REGINA JOHNSON, Plaintiff

                                            BY:       /s Ellis Turnage
                                                    ELLIS TURNAGE, Attorney for Plaintiff




OF COUNSEL:

Hon. Ellis Turnage, MSB #8131
TURNAGE LAW OFFICE
108 North Pearman Avenue
Post Office Box 216
Cleveland, Mississippi 38732
Tel: (662)843-2811
Fax: (662)843-6133
eturnage@etlawms.com




                                               2
      Case: 4:21-cv-00062-DMB-DAS Doc #: 22 Filed: 09/13/21 3 of 3 PageID #: 182




                                 CERTIFICATE OF SERVICE

        This is to certify that the undersigned has this day served the foregoing document on
all of the parties to this cause by:

       Hand delivering a copy hereof to each party attorney as listed below

        Depositing a copy hereof, postage paid, in the United States Mail, addressed to each
        party’s attorney as listed below

        Depositing a copy hereof with a nationally recognized overnight courier service, for
        overnight delivery, addressed to each party’s attorney as listed below

        Telecopying a copy hereof to each party’s attorney as listed below

  X     Electronically filing a copy of hereof with the Court's electronic case filing system which
        will send electronic mail notifications of the filing of the foregoing document to each
        party's attorney as listed below

        Sending via electronic mail to each party’s attorney as listed below.

               Hon. J. Cal Mayo, Jr.
               Hon. Paul B. Watkins, Jr.
               Hon. J. Andrew Mauldin
               Hon. Breanna F. G. Young
               MAYO MALLETTE PLLC
               Post Office Box 1456
               Oxford, Mississippi 38655
               cmayo@mayomallette.com
               pwatkins@mayomallette.com
               dmauldin@mayomallette.com
               byoung@mayomallette.com
               Attorneys for Defendants

        THIS the 13th day of September, 2021.

                                                                    /s Ellis Turnage
                                                                       ELLIS TURNAGE




                                                3
